El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En la Corte Municipal de Mayagüez fué presentada una denuncia que en apelación fué resuelta por la Corte de Dis-trito de Mayagüez condenando a Julio Aybar por el delito de libelo a la pena de $90 de multa y en defecto de pago a sufrir un día de cárcel por cada dólar que dejase de satis-*596facer. Contra esa. sentencia interpuso Julio Aybar el pre-sente recurso de apelación.
La denuncia imputó a Julio Aybar que siendo editor del periódico “Unión Obrera” que se publica en San Juan pu-blicó en él una correspondencia de María Y. Alfonso de la cual forman parte los siguientes párrafos:
“Como es usted periodista que con valentía combate los abusos, no tengo miedo hacerlo sabedor de un repugnante abuso cometido por los policías insulares Luis Montero Cintrón y Jaime Almodo-var destacados en esta ciudad. El hecho es el siguiente: Yo soy una infeliz que vive en compañía de un hijo de 24 años de edad que está paralítico y vivimos de un negocio con el cual le manda-mos a otro hijo que tengo en San Juan, aves, huevos, mangoes y con la ganancia de eso vivimos pobres, pero honradamente.
“Y se da el caso que el sábado por la tarde se apersonaron en mi casa dichos policías con un mandamiento de registro en mi mo-rada que era falso; suponiendo que vendíamos ron. Mi hijo, inútil al notar y que el mandamiento era falso, pues no estaba firmado por Juez alguno, se opuso al registro y fué atropellado villanamente, procediendo los policías al registro y en el forro del catre que tenía $400 que acababa de recibir de San Juan se apoderó de ellos el po-licía Luis Montero Cintrón.
‘ ‘ De estos hechos he dado cuenta al fiscal y al juez, y al Attorney General y se lo participo a usted para que lo ponga en conocimiento del coronel de la policía.
“Tengo muchos testigos de la desaparición de los 400 dollars. Don Julio, esto me recuerda criando la policía asaltó la Federación Libre no recuerdo en qué pueblo y se llevaron el dinero que encon-traron perteneciente a las uniones. Yo creo que si hay justicia dichos policías serán separados del cuerpo para honor de esa institu-ción. ’ ’
En .apoyo de s.u recurso alega el apelante que la denuncia no le imputa delito.
Como se ve por lo transcrito de la publicación se imputa al policía insular Luis Montero Cintrón que en ocasión de hacer un registro en la casa de María Y. Alfonso suponiendo que vendía ron dicho policía se apoderó de $400 que había en el forro de un catre: palabras que no contienen la imputa-*597ción de un delito de turto, de acuerdo con lo resuelto en el caso de El Pueblo v. Echevaría, 29 D.P.R. 208, ya que dicho policía ha podido apoderarse de ese dinero en cumplimiento de algún deber oficial o para entregarlo a algún tribunal; y como no dice la publicación que él se apropió dicho dinero en cuyo caso hubiera imputado en su faz un delito de hurto, era necesario que la denuncia contuviera un innuendo expli-cativo de que las palabras imputadas a ese policía tendían a establecer que él se apropió ese dinero.
En defecto de tal innuendo la denuncia no imputa al ape-lante el delito de libelo y por este motivo la sentencia apelada debe ser revocada y ab suelto el denunciado.
El Juez Asociado Sr. Texidor no intervino.